Title: Thomas Jefferson to George Jefferson, 25 March 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello Mar. 25. 09.
           My letter by post yesterday desired you to send my goods from Washington by trusty boatmen. I did not then know that mr r Randolph’s boats would go off to-day. as they are entirely trusty, I pray you to deliver to them whatever you may have for me. the molasses particularly will come safe by them. we are entirely unable to get cotton seed in this part of the country. mr Bacon at my request wrote to you for some. if you have or can procure it, it will be rendering me a great service. 
          Your’s affectionately Th: Jefferson
        